                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 BRIAN P. MANOOKIAN,
                                                        Civil Action No. 3:19-cv-00350
                            Plaintiff,
                                                        Judge William L. Campbell, Jr.
                vs.

 FLOYD FLIPPIN et al.,

                            Defendants.


     REPLY MEMORANDUM REGARDING MOTION FOR ENTRY OF JUDGMENT ON
             CERTAIN DISMISSED CLAIMS UNDER FED. R. CIV. P. 54(b)


        Plaintiff Brian P. Manookian hereby replies to defendants’ response (Dkt. 61) to

plaintiff’s motion requesting an order of judgment under Federal Rules of Civil Procedure

(“Rule”) 54(b). Defendants do not contest any of plaintiff’s arguments under Rule 54(b) as to

why “there is no just reason for delay” and have therefore waived any such argument. Instead,

they contend the Court’s order (Dkt. 59) was appealable in its entirety because the stay

effectively put plaintiff out of court and, thus, the deadline for appeal has passed. That is

incorrect.

I.      The Court’s Order Is Not Appealable in Its Entirety

        Defendants argue this Court’s order was appealable as a final order because “the stay

order effectively put plaintiff out of court,” relying on case law holding that abstention-based

stay orders are appealable if a concurrent state-court proceeding would operate automatically by

res judicata effectively to end the federal litigation. See, e.g., RSM Richter, Inc. v. Behr Am., Inc.,

729 F.3d 553, 556 (6th Cir. 2013); Resp. at 2–3. But that argument requires an erroneous

assumption: that plaintiff either will lose in the disciplinary proceedings or win in such a way



                                       1
      Case 3:19-cv-00350 Document 62 Filed 04/20/20 Page 1 of 7 PageID #: 815
that this Court would have nothing to adjudicate. That assumption is incorrect. There is a solid

possibility that after the disciplinary proceedings conclude, plaintiff will have continuing claims

in this Court.

       First, the state proceedings continue, as this Court’s ruling and defendants acknowledge.

Dkt. 58 at 12 (“[T]he temporary suspension is part of an underlying disciplinary complaint that is

unresolved.”); Resp. at 6 (noting that plaintiff’s “First Amendment rights are presently under

consideration by a hearing panel” and that “[a]ny other claims . . . for which he seeks injunctive

and declaratory relief here may be raised in the remaining state disciplinary proceedings”).

       Second, there is a strong possibility that plaintiff will prevail in those proceedings.

Indeed, less than a year ago, the Tennessee Supreme Court granted a petition by plaintiff to

dissolve a temporary suspension of his law license that was then in effect, subject to conditions.

See Dkt. 58 at 2. There are several grounds on which plaintiff could prevail. For example, the

Tennessee Supreme Court could rule that there was no underlying basis for the complaints

against him; could rule on other state-law grounds in his favor; or could rule in his favor on one

of his several constitutional claims without reaching his other constitutional claims. If any of

those outcomes were to occur, there would still be matters for this Court to adjudicate—namely,

whether he is entitled to additional declaratory or injunctive relief based on any constitutional

claim that the Tennessee Supreme Court should choose not to reach. A victory on one or two of

those constitutional grounds or on non-constitutional state-law grounds in the state proceedings

would not operate necessarily (1) to preclude all claims or issues in federal court, (2) to preclude

consideration of remedies that may differ from what the Tennessee Supreme Court may order or




                                     2
    Case 3:19-cv-00350 Document 62 Filed 04/20/20 Page 2 of 7 PageID #: 816
have power to order under state law, or (3) to render plaintiff’s remaining claims moot. 1 The

abstention order does not put plaintiff “out of court.” Resp. at 1.

       II.     The Order Was Not Set Forth in a Separate Statement

       Even if defendants were correct—which they are not—that the order effectively put

plaintiff “out of court,” they are incorrect in contending that the order was an order subject to a

30-day appeal deadline instead of the 180-day deadline resulting from Federal Rule of Appellate

Procedure 4(a)(7)(A)(ii). That rule provides that Rule 58(a)’s requirement that a judgment be set

out in a “separate statement” applies to orders that are appealable (with exceptions not applicable

here). If an order is not one that is set forth in a “separate statement,” as that term has been

construed by the federal courts, then the order is not deemed entered until “150 days have run

from entry of the judgment or order in the civil docket,” and the thirty-day time-limit to notice an

appeal runs from that later date. Although this Court’s order is a document distinct from the

Court’s lengthier memorandum, it is not set forth in a separate statement for purposes of Rule 58.

The argument that follows is not a criticism of the Court; it is simply an explanation of why the

order is not a Rule 58 separate statement.

       For an order to constitute a separate statement, the order “should be as minimal as

possible to comply with Rule 58’s requirements”—that is, stating who prevailed and what relief

is ordered—“and should include little more.” In re Cendant Corp. Sec. Litig., 454 F.3d 235, 245

(3d Cir. 2006), as amended (Aug. 30, 2006); see Otis v. City of Chi., 29 F.3d 1159, 1163 (7th

Cir. 1994) (en banc) (“[T]he district court should have entered a judgment . . . stating something

like: ‘The suit is dismissed with prejudice, and plaintiff shall take nothing by her complaint.’ ”).

1.     Ne. Fla. Chapter of Associated Gen. Contractors of Am. v. City of Jacksonville, 508 U.S.
656, 661–62 (1993) (“[A] defendant’s voluntary cessation of a challenged practice does not
deprive a federal court of its power to determine the legality of the practice.” (citation omitted)).




                                     3
    Case 3:19-cv-00350 Document 62 Filed 04/20/20 Page 3 of 7 PageID #: 817
Rule 58 “must be mechanically applied in order to avoid . . . uncertainties as to the date on which

a judgment is entered.” United States v. Indrelunas, 411 U.S. 216, 221–22 (1973). Further,

Rule 58 “should be interpreted to prevent loss of the right of appeal, not to facilitate loss.”

Bankers Tr. Co. v. Mallis, 435 U.S. 381, 386 (1978). The order does not resemble a separate

statement.

       First, the order begins with a full paragraph that both (1) lists five different filings before

the Court and (2) recites part of the procedural history of the case:

       Before the Court is Defendants’ Motion to Dismiss. (Doc. No. 23). Plaintiff filed
       a Response (Doc. No. 28), Defendants filed a Reply (Doc. No. 31), and Plaintiff
       filed a Sur-Reply (Doc. No. 37-1). Also pending before the Court is Plaintiff’s
       Motion for Temporary Restraining Order and/or Preliminary Injunction. (Doc.
       No. 44). Defendants filed a Response (Doc. No. 49) and Plaintiff filed a Reply
       (Doc. No. 56). The Court previously denied Plaintiff’s motion for a temporary
       restraining order. (Doc. No. 47).

Dkt. 59 at 1. In addition, the second paragraph concludes by reciting another ruling not relevant

to any judgment that might be entered: “In light of the ruling on Defendants’ Motion to Dismiss,

Plaintiff’s Motion for Preliminary Injunction (Doc. No. 44) is MOOT.” Id. Including such

information about the parties’ filings and the rulings of the Court on motions not relevant to a

final judgment indicates that the order is not a separate statement under Rule 58.

       In Hyland v. Liberty Mutual Fire Insurance Co., 885 F.3d 482 (7th Cir. 2018), the

judgment stated that one party’s summary judgment motion had been “GRANTED in full” and

that the other party’s motion for partial summary judgment was “DENIED.” Id. at 483. Among

other criticisms, the Seventh Circuit stressed that “[j]udgments must not recite the pleadings and

other papers that led to the decision.” Id. at 483 (emphasis added); id. (“[T]his judgment omits

what must be included and includes what must be omitted” (emphasis added).). The recitation of

filings and other rulings are inconsistent with the order being a Rule 58 separate statement.




                                     4
    Case 3:19-cv-00350 Document 62 Filed 04/20/20 Page 4 of 7 PageID #: 818
       Second, the order states the legal bases for the judgment. Rather than simply state who

won and what relief was ordered, the order—as is typical for an ordinary order, but not for a

separate statement—repeatedly states legal bases for its rulings, albeit briefly. See Dkt. 60 at 1

(reciting that “Count IV is subject to Parker immunity”; that the damages claims in “Counts I,

II, and III are barred by quasi-judicial immunity”; and that “the remaining claims for injunctive

and declaratory relief are STAYED pursuant to Younger v. Harris” (emphases added)).

However, “[t]o satisfy the separate-document requirement, a judgment must be a self-contained

document . . . stating who has won and what relief has been awarded, but omitting the reasons

for the disposition (which should appear in the court’s opinion).” 19 Moore’s Federal Practice -

Civil § 201.10 (2020) (quoting Otis, 29 F.3d at 1163 (emphasis added)).

       Third, the final paragraph states “the Clerk is directed to administratively close the file,

subject to reopening upon motion by either party.” Dkt. 59 at 2 (emphasis added). That type of

statement does not appear in a separate statement, given that “Rule 58 is designed to produce a

distinct indication that the case is at an end.” Otis, 29 F.3d at 1163; see also Reid v. White Motor

Corp., 886 F.2d 1462, 1466–67 (6th Cir. 1989) (“[W]here the failure to comply with the separate

document rule has created confusion which sabotages appellate jurisdiction, the separate

document requirement should continue to be mechanically applied.”).

       Plaintiff reasonably and correctly determined that the order is not a separate statement

under Rule 58 and therefore filed this motion in order to be able to appeal. Plaintiff respectfully

requests that this Court enter an order of judgment as to the dismissed claims. 2



2.      If the Court is not inclined to grant the motion, and if, contrary to plaintiff’s arguments in
Section I of this reply, the Court agrees with defendants’ contention that the order’s terms would
put plaintiff out of court, the Court would have authority under Rule 54(b) to enter an order
satisfying Rule 58’s separate statement requirement.



                                     5
    Case 3:19-cv-00350 Document 62 Filed 04/20/20 Page 5 of 7 PageID #: 819
                                           Respectfully submitted,

Date: April 20, 2020                       s/ Aaron Gott__
                                           AARON GOTT

Daniel Horwitz                             Jarod Bona (admitted pro hac vice)
Tennessee Bar No. 032176                   David Codell (admitted pro hac vice)
1803 Broadway, Suite #531                  Aaron Gott (admitted pro hac vice)
Nashville, Tennessee 37203                 BONA LAW PC
(615) 739-2888                             4275 Executive Square, Suite 200
daniel.a.horwitz@gmail.com                 La Jolla, California 92037
                                           (858) 964-4589
Local Pro Bono Counsel for Plaintiff       jarod.bona@bonalawpc.com
                                           david.codell@codell.com
(Any attorney’s fee awarded to plaintiff   aaron.gott@bonalawpc.com
and earned by Mr. Horwitz shall be
donated to the First Amendment Center.)    Counsel for Plaintiff




                                      6
     Case 3:19-cv-00350 Document 62 Filed 04/20/20 Page 6 of 7 PageID #: 820
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the Reply Memorandum

Regarding Motion for Entry of Judgment on Certain Dismissed Claims Under Fed. R. Civ. P.

54(b) was served on the persons listed below by means of this Court’s filing system on the 20th

day of April 2020.


         Talmage M. Watts                             Daniel Horwitz
         Senior Assistant Attorney General            Tennessee Bar No. 032176
         Attorney General’s Office – Tax Division     1803 Broadway, Suite #531
         P.O. Box 20207                               Nashville, TN 37203
         Nashville, TN 37202-0207                     (615) 739-2888
         (615) 741-6431 telephone                     daniel.a.horwitz@gmail.com
         talmage.watts@ag.tn.gov
                                                      Local Pro Bono Counsel for Plaintiff
         Counsel for Defendants



                                                               s/Aaron Gott
                                                              AARON GOTT




    Case 3:19-cv-00350 Document 62 Filed 04/20/20 Page 7 of 7 PageID #: 821
